Appeal by the petitioners from a decree of the Surrogate’s Court, Nassau County (Radigan, S.), dated October 30, 1985, which dismissed a petition, inter alia, to revoke letters of trusteeship. The appeal brings up for review so much of an order of the same court, dated July 3, 1986, as, upon reargument, adhered to the original determination.
Ordered that the appeal from the decree is dismissed as superseded by the order, made upon reargument; and it is further,
Ordered that the order is affirmed insofar as reviewed, for reasons stated by Surrogate Radigan; and it is further,
Ordered that the respondents are awarded one bill of costs, payable by the appellants personally. Mangano, J. P., Niehoff, Spatt and Harwood, JJ., concur.